ON MOTION FOR REVIEW
PER CURIAM.
Appellee, Waterford Point Condominium Apartments, Inc., seeks review of this court’s order dated August 25, 1982 granting appellant’s motion for attorney’s fees, pursuant to Rule 9.400(c), Florida Rules of Appellate Procedure. Appellee also seeks review of the trial court’s order assessing attorney’s fees and taxing costs. We have jurisdiction. See, State v. LoChiatto, 381 So.2d 245 (Fla. 4th DCA 1979).
Appellee contends that we must consider it as the prevailing party in the underlying appeal and that no basis exists for our award of attorney’s fees to appellant. The appellant sought reversal of the trial court’s final judgment of foreclosure of a lien for nonpayment of a special assessment, Thaller v. Waterford Point Condominium Apartments, Inc., 421 So.2d 167 (Fla. 4th DCA 1982). Although she raised numerous points on appeal, we affirmed the trial court on all points with the exception of its computation of the amount of principal and interest due appellee. Although our decision resulted in some economic benefit to the appellant, we must agree with appellee that it was the prevailing party in this appeal.
Therefore, we vacate our previous order dated August 25, 1982 awarding fees to appellant and quash the trial court’s order entered pursuant to our direction on February 8th, 1983 assessing fees and costs in favor of appellant. Our order dated August 25, 1982 denying appellee attorney’s fees on appeal remains unchanged.
DOWNEY and DELL, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.